Citation Nr: 1633763	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-26 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right hip condition.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left hip condition.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right knee condition.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee condition.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a back condition.

6.  Entitlement to service connection for a kidney disability.

7.  Entitlement to service connection for a right hip disability.
8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to an effective date prior to December 29, 2009, for the grant of entitlement to service connection for bilateral pes planus, to include whether there was clear and unmistakable error (CUE) in a February 2003 rating decision denying entitlement to service connection for a bilateral foot condition.

13.  Entitlement to an increased initial rating greater than 30 percent for bilateral pes planus.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from September 12, 1956 to November 29, 1956.  

This matter comes before the Board of Veterans Appeals (Board) from June 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The June 2010 rating decision and subsequent adjudications of the Veteran's back, knee, and hip claims reopened the claims of entitlement to service connection and denied the claims on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of his hearing has been associated with the record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral pes planus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied entitlement to service connection for a bilateral hip condition, a bilateral knee condition, and a back condition. 
 
2.  Evidence received since the February 2003 rating decision is relevant and probative as to the bilateral hip disability claim.

3.  Evidence received since the February 2003 rating decision is relevant and probative as to the bilateral knee disability claim.

4.  Evidence received since the February 2003 rating decision is relevant and probative as to the back disability claim.

5.  The preponderance of the evidence is against finding that the Veteran's kidney disability was incurred in service or is otherwise related to his active service.

6.  The preponderance of the evidence is against finding that the Veteran's right knee disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to his active service.

7.  The preponderance of the evidence is against finding that the Veteran's left knee disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to his active service.

8.  The preponderance of the evidence is against finding that the Veteran's right hip disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to his active service.

9.  The preponderance of the evidence is against finding that the Veteran's left hip disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to his active service.
10.  The preponderance of the evidence is against finding that the Veteran's back disability was incurred in service, was manifest to a compensable degree within one year of separation from service, or is otherwise related to his active service.

11.  On December 29, 2009, VA received a request from the Veteran to reopen a claim of entitlement to service connection for a bilateral foot condition.
 
12.  At the time of receipt of the December 29, 2009, claim to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for a right or left foot disability. 
 
13.  The Veteran has not alleged an error of fact or law in the February 2003 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied entitlement to service connection for a bilateral hip condition, a bilateral knee condition, and a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the February 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the February 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral hip disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence received since the February 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a back disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Service connection for a kidney disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

8.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

9.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

10.  Service connection for a back disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria for an effective date earlier than December 29, 2009, for the grant of service connection for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 
 
12.  The criteria for revision of the February 2003 rating decision on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claims with no prejudice to the Veteran.

As to the other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  Some of his service treatment records have been associated with the claims file and any other records, despite extensive efforts to locate them, have been deemed unavailable.  Records from the Social Security Administration (SSA) have been added to the claims file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, May 2014, June 2014, and August 2015 VA examination reports are of record.  (A May 2010 VA examination report also is of record; however, for the reasons discussed in greater detail below, the Board affords this report limited probative weight.)  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he has bilateral knee, bilateral hip, and back disabilities due to his service.  Specifically, he contends that he injured these joints in basic training during a drill where he was attempting to evacuate a burning airplane that had been placed on concrete blocks.  He was supposed to climb out of the cockpit, onto the wing, then to the wheel, and descend to the ground from there.  Instead, he tripped and fell approximately 25 feet landing on his feet.  Later that day or the next he passed out due to pain in his feet and was taken to the hospital, where he was treated for multiple weeks.  During that time he claims to also have experienced pain in the knees, hips, and back.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran originally was denied entitlement to service connection for bilateral knee, bilateral hip, and back disabilities in a February 2003 rating decision.  The Veteran did not appeal the denial by submitting a timely NOD or other indication of disagreement with the rating decisions within one year.  The denial of his bilateral knee, bilateral hip, and back claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claims of entitlement to service connection for bilateral knee, bilateral hip, and back disabilities may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred bilateral knee, bilateral hip, and back disabilities as a result of an approximately 25 foot fall from a stationary airplane during basic training.  

The February 2003 rating decisions denied the bilateral knee, bilateral hip, and back claims based on a finding that there was no evidence of in-service injury to the bilateral knees, bilateral hips, or the back.  The evidence of record at the time of this rating decision consisted of all available service treatment records (STRs), private medical treatment records, and lay statements from the Veteran and his wife.    

The service treatment records included an October 1956 hospital record noting that the Veteran had flaccid feet that were weak on tests.  The Veteran was unable to stand on heels or toes unsupported or rise to his toes on one foot.  The feet were weak on testing.  The diagnosis was flatfoot.  The records do not include complaints, treatment, or diagnosis of any knee, hip, or back disability.  The hospital records, however, did include complaints of nausea, diarrhea, and generalized malaise.  He also appeared to be emotionally upset.  After appearing before the Medical Board, the Veteran was recommended for discharge due to bilateral flatfeet.  Attempts to locate any additional records have proved unsuccessful.

In July 1989, the Veteran stated that his low back was not painful at present, although he did have numbness in his feet.  That said, he had hurt his low back in a restaurant several years previously, but had not sought treatment due to financial reasons.  The Veteran discussed his in-service injury when he "jumped out of plane in service," but the record noted only that he had been discharged due to injury to his feet.  He was noted to have fractured his right leg twice, once while fishing in 1998 and slipping on ice in 1999.  

In August 1993, the Veteran reported low back pain for two weeks after he started to experience pain while riding a lawn mower.  In September 1995, he had soreness in his low back for 3 to 4 weeks after being hugged by his grandson.  

In July 1997, the Veteran had pain all over his back that was assessed as a symptom of proteinuria.  In January 1998, lower extremities were found to be within normal limits on examination and his back was found to be "intact."  At that time, the Veteran did not report ongoing back, knee, or hip problems.

As part of the Veteran's claim for SSA benefits, an August 1998 statement from the Veteran indicated that he had extreme foot pain and leg spasms that caused unsteadiness.  In September 1998, the Veteran was seen for restless leg syndrome, but did not report any back, knee, or hip pain or joint symptoms.

An April 1999 SSA determination discussed the Veteran's ankle fracture and found his statements in that regard to be, "extremely vague in nature and it does not appear to the undersigned that the claimant's statements were very credible or, indeed, particularly enlightening or persuasive."

In August 1999, the Veteran described mid-back muscle spasms for 10 days after fishing and pulling himself up onto a bridge.  He did not report ongoing and chronic back pain.  The assessment was back strain.  In November 1999, the Veteran awoke with left trapezial pain that he had experienced in the past.  The assessment was trapezial strain.  In December 1999, the Veteran reported left suprascapular pain radiating down the left side and causing some sciatica.  In November 2000, the Veteran's legs were within normal limits, other than slight edema.  In January 2011, the Veteran had abdominal and back pain, which was diagnosed as pancreatitis.  

A March 2001 letter from the Veteran's private physician noted a 25-year history of treating the Veteran and indicated that he had "a few problems that he will need assistance for in the future."  The problems were noted as: diabetes insulin-dependent with peripheral neuropathy; problems with balance and falling, also depression because of this; hypertension; congestive heart failure; and hyperlipidemia.  The letter also referenced past problems with "some mini strokes" and two ankle fractures.  These problems meant the Veteran needed a handicapped sticker and would likely need a walker or cane for better stability.  The letter did not document any ongoing back, hip, or knee problems in the listing of the Veteran's ongoing problems.

In support of the Veteran's claim, his wife submitted a statement in March 2002.  She indicated that they had known each other since 1953.  The Veteran severely injured his feet in service and was unable to continue with the drum and bugle corps as manager because he was unable to march.  Over the years, the Veteran's ability to walk or stand for extended periods had deteriorated.  She believed the problems were due to lifting his legs at the knees and landing flat footed, rather than bending his feet and rolling off the toes.  He had tried exercising by walking in the past, but could not due to overwhelming foot pain.  The Veteran also had experienced pain in the hips and back.

A March 2002 statement from the Veteran described an in-service injury when he bailed out of a burning airplane during training.  Specifically, he stated, "I threw back the hatch and bailed, missing the wing and wheel and hit the ground.  It was a pretty fair distance.  Pain was shooting through my feet, and I staggered through the remainder of the training exercise."  He subsequently passed out due to the pain in the feet.  When he was seen by a doctor, no examination of the back or hips was done.  After service, the Veteran described ongoing foot problems and stated, "I have also had problems with my back, knees, and hips."  His problems really started when he and his wife owned a restaurant from 1977 to 1988.

Private treatment records indicate that the Veteran had two incidents, one in 1998 and the other in 1999, resulting in a broken right ankle.  After the second injury, as a result of a fall, he also described shoulder pain.  The Veteran did not report back, hip, or knee pain at that time.  In March 2002, the Veteran told his private treatment provider about the in-service incident involving jumping out of an airplane and landing on his feet.  At that time, the Veteran indicated only that he "hurt his feet at that time."  He did not report other orthopedic problems from that point.  

In September 2002, the Veteran had lumbosacral spine x-rays that showed no acute changes in the lumbosacral spine, moderate degenerative changes in the sacroiliac and hip joints, and large anterior bridging osteophytes with relatively normal intervertebral disc spaces suggesting diffuse idiopathic skeletal hyperostosis (DISH).  

The Board finds that the evidence submitted since the February 2003 rating decision is relevant and probative, as such, the claims are reopened.

A May 2010 letter for a private physician's assistant documented having been the Veteran's primary care provider for 35 years and that during the entire time he had complained of "foot problems, ankle problems, joint problems, hip problems, lower back problems and neck problems.  He relates all back to a jump out of an airplane when he was in the service during a training exercise."  The letter also noted "old issues of minimal avulsion injuries, as described in the x-ray report and these were old.  They may have been from his original jump/fall out of a P38.  He cannot determine exactly when that happened, but he had complained of those areas for multiple years."

A March 2011 physician's letter documented ongoing treatment for chronic back pain.  In addition, the physician noted that the Veteran "has an apparently well documented history, although we do not have access to his military records, of an injury sustained at Lackland Air Force base in 1956 when he was injured falling out of a plane.  He had resultant back injuries for which he was apparently hospitalized at that air force base for a fairly extended period of time.  Thereafter not surprisingly he has had a life of progressively increasing back pain in the lumbosacral spine... It is a probability to a high degree of medical certainty that his back problem and the odyssey of increasing pain and disability began with that original trauma in 1956 and has progressed to this significant level."  

The Veteran also submitted a May 2012 private physician's letter.  The letter stated, in relevant part, "He does state that many years ago during [a] military training exercise he did jump out of a plane and it caused some pain at that time.  It is possible that his incident caused musculoskeletal concerns for him; however, his degenerative changes of his spine at this point are significantly degenerated and it is difficult for me to place exact causation given the patient's age of 73 and the expected degenerative change that he has in his back at this time.  Once again it is possible that early degenerative change may have occurred from that incident; however, I am not able to comment further on that at this time."  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's current bilateral knee, bilateral hip, and back disabilities and his active service.  The evidence is new and material.

Having reopened the claims, the Board will now evaluate the claims on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Knees, Bilateral Hips, and Back

Having determined that the claims are reopened, the Board must next determine whether it will be prejudicial to the appellant for the Board to address the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board may proceed to adjudicate the merits of the claims of entitlement to service connection without prejudicing the appellant, because the RO reopened and adjudicated the merits of the claims in its prior adjudications of the claims.  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

As noted above, the Veteran contends that his currently diagnosed bilateral knee, bilateral hip, and back disabilities are the result of a 1956 accident when he fell 20 to 25 feet from the cockpit of a stationary burning plane and landed on his feet.

In addition to the facts discussed in the above new and material evidence section, the Veteran was diagnosed with an avulsion fracture of the hip in 2007.  The fracture was an old one and the Veteran contends that his treating physician, since deceased, attributed the fracture to the in-service fall from the plane's wing.  

In September 2007, the Veteran complained of pain in the upper legs / hips and wondered whether the problems were due to a blood infection.

In support of his claim, the Veteran submitted multiple statements dated in December 2009 and/or February 2010 from friends who indicated that the Veteran had told them about his in-service accident falling from an airplane wing and being hospitalized for resulting injuries.  The statements discussed only foot / leg pain related to the incident.  

The Veteran was afforded a VA examination in May 2010.  The examiner documented the Veteran's reports of the in-service accident involving the burning airplane, but then noted that, "When he was discharged he was able to return to activities including marching in drum and bugle corps."  During the June 2016 Board hearing both the Veteran and his wife stated that he had not returned to the drum and bugle corps due to pain in his feet.  Given that the report includes inaccurate facts and the opinions expressed are based on those facts, the Board will afford this examination report no probative weight.

A May 2010 letter for a private physician's assistant documented having been the Veteran's primary care provider for 35 years and that during the entire time he had complained of "foot problems, ankle problems, joint problems, hip problems, lower back problems and neck problems.  He relates all back to a jump out of an airplane when he was in the service during a training exercise."  The letter also noted "old issues of minimal avulsion injuries, as described in the x-ray report and these were old.  They may have been from his original jump/fall out of a P38.  He cannot determine exactly when that happened, but he had complained of those areas for multiple years."

A March 2011 physician's letter documented ongoing treatment for chronic back pain.  In addition, the physician noted that the Veteran "has an apparently well documented history, although we do not have access to his military records, of an injury sustained at Lackland Air Force base in 1956 when he was injured falling out of a plane.  He had resultant back injuries for which he was apparently hospitalized at that air force base for a fairly extended period of time.  Thereafter not surprisingly he has had a life of progressively increasing back pain in the lumbosacral spine... It is a probability to a high degree of medical certainty that his back problem and the odyssey of increasing pain and disability began with that original trauma in 1956 and has progressed to this significant level."  

In support of his claim, the Veteran submitted a May 2012 private physician's letter.  The letter stated, in relevant part, "He does state that many years ago during [a] military training exercise he did jump out of a plane and it caused some pain at that time.  It is possible that his incident caused musculoskeletal concerns for him; however, his degenerative changes of his spine at this point are significantly degenerated and it is difficult for me to place exact causation given the patient's age of 73 and the expected degenerative change that he has in his back at this time.  Once again it is possible that early degenerative change may have occurred from that incident; however, I am not able to comment further on that at this time."

October 2012 statements from the Veteran and his wife, received in July 2013, indicated that the Veteran was operated on in September 2012 to have a foraminal stenosis removed and the surgeon told the Veteran and his wife that it was the largest growth the surgeon had seen, it had been growing for a "long time," and that he would have been "paralyzed" had it been growing inside of him.  

In June 2013, the Veteran had no tenderness on examination of the extremities, although his past medical history included findings of degenerative disc disease of the lumbar spine and chronic pain in the feet, hips, and knees.  

The Veteran was afforded a VA examination in May 2014 for the claimed disabilities.  At that time, the Veteran was noted to have diagnoses of degenerative arthritis of the spine, degenerative disc disease of the spine, mild arthritis of the bilateral hips, and mild osteoarthritis of the bilateral knees.  The Veteran reported his in-service fall and discussed ongoing pain in the back, knees, and hips.  Following examination, the examiner indicated that the Veteran's back, knee, and hip disabilities were consistent with the normal aging process and were not caused by any activities in service.  There were medical records present, but no records of hospitalization due to the training accident described by the Veteran.
As noted above, during the June 2016 Board hearing, both the Veteran and his wife stated that the May 2010 VA examination report statement that the Veteran was able to return to the drum and bugle corps after service was incorrect and that he tried to return to the drum corps, but "he couldn't do it because he was having such pain he couldn't march."  The Veteran's wife specifically discussed pain in the back and feet, as well as giving way of the knees that caused the Veteran to fall.  In September 2012, the Veteran had a growth removed from his back.  The Veteran's wife indicated that the physician who performed the surgery stated that the growth had been present for a very long time and concluded that it was probably due to the in-service trauma.  The Veteran testified about his September 1956 accident during basic training.  During an exercise involving a plane that had been set on fire, the Veteran discussed tripping and falling 20 to 25 feet from the wing of the plane onto cement, landing feet first.  After six weeks in the hospital, the Veteran continued to experience pain in the low back.  He also discussed ongoing bilateral knee pain from service that felt like the crunching of wood chips or potato chips.

Thus, the Veteran has current disabilities of the bilateral knees, bilateral hips, and back.  The relevant question, therefore, is whether such disability was incurred in or is otherwise related to his service, including the reported 1956 accident.  The Board concludes that they are not.

In reaching that conclusion, the Board finds the opinions expressed in the May 2014 VA examination report are the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Veteran, appropriate diagnostic testing, and a physical examination.  The examiner considered the evidence of record and concluded that the Veteran's bilateral knee, bilateral hip, and back disabilities were consistent with the normal aging process and were not caused by any activities in service.  The Board finds it significant that this finding is generally supported by the May 2012 physician's letter that also noted that given the Veteran's age that a certain amount of degenerative changes would be expected and that it was not possible for him to conclusively determine whether the current arthritis was due to aging process or the 1956 in-service incident.

To the extent that the May 2012 private physician's letter suggests some relationship between the Veteran's current disabilities and his active service, the opinion is clearly speculative in nature.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

As to the May 2010 letter from a private physician's assistant, the letter details a 35-year history of joint problems and complaints, but at most it indicates that the origin of the Veteran's problems was in approximately 1975, or more than a decade after service.  As there is no opinion as to the etiology of the current orthopedic disabilities or the ongoing complaints of pain, the Board affords this letter limited probative weight. 

As to the March 2011 physician's letter, this letter clearly was based on an inaccurate factual premise.  The letter stated that as a result of the 1956 accident the Veteran, "had resultant back injuries for which he was apparently hospitalized at that air force base for a fairly extended period of time."  The contemporaneous medical records certainly do not support the conclusion that the Veteran was hospitalized for back injuries incurred in the 1956 accident.  The Board recognizes that certain in-service medical records may not be available; however, the Veteran has conceded in multiple statements that his back was not examined during his in-service hospitalization, which speaks against a conclusion that the Veteran was hospitalized for back problems, as claimed by the March 2011 letter.  As the conclusions of the March 2011 letter were based to some degree on an inaccurate factual premise, the Board affords the conclusions extremely limited probative weight.  

To the extent that the Veteran has reported that private physicians have told him that his current knee, hip, and/or back problems were due to the 1956 fall in service, given that the opinions are not substantiated by any rationale, the Board finds the May 2014 VA examination report of record to be of significantly greater probative value, as it was based on a complete review of the evidence of record (including the Veteran's lay statements) and examination of the Veteran and that the examination report included a complete rationale for the opinions reached.

The Board also has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2015), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  That said, 38 C.F.R. § 3.303(b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, 'Chronic.'"  In this case, the Veteran has reported ongoing back, knee, and hip problems from service.  That said, private treatment records from the decades after service have noted multiple intercurrent incidents, particularly involving the back, as documented above.  Moreover, the May 2014 VA examiner specifically considered the Veteran's reports of a continuity of problems from service, but found that it was more likely the current arthritis was due to the natural aging process.  As noted, this finding is somewhat supported by the May 2012 private physician's letter.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The Board has considered the general contentions of the Veteran and his wife that his back, bilateral knee, and bilateral hip disabilities are the result of a 1956 in-service fall.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's and his wife's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease of the lumbar spine and arthritis of the back, bilateral knees, and bilateral hips, and healed fracture of the hip, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing, the Board affords the May 2014 VA examiner's conclusions significantly greater probative weight.  

In short, the Board finds that the preponderance of the evidence is against the claims; therefore, the benefit of the doubt doctrine is not for application.  The appeals are denied.

Kidney

The Veteran contends that he has experienced post-service kidney disability, including the removal of his right kidney in 1974, due to the above-discussed 1956 fall from a burning airplane.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of a kidney disability.  The Veteran concedes that he did not experience in-service kidney symptoms, but that the problems began some years after separation from service.  As noted above, the Veteran underwent nephrectomy of the right kidney in 1974.

A June 2012 letter from a private treating physician indicated that based on the history reported by the Veteran that the right nephrectomy due to a scarred atrophic kidney "may have been precipitated by, trauma i.e., sudden acceleration / deceleration accident."

A May 2013 statement from the Veteran indicated that he had kidney problems starting in the 1960s that became severe enough to warrant medical treatment in 1973.  In August or September 1974 he had a kidney removed and there was a noted ganglion cyst.  The treating physician told the Veteran that "such a ganglion could be induced by trauma, but at that time I did not connect it to my accident in the service.  In speaking with my current doctor... he agrees that the trauma of falling from the airplane could very well be the cause of the scarring."
The Veteran was afforded a VA examination in June 2014.  The examiner noted that the Veteran had his right kidney removed in 1974.  The examiner documented the Veteran's report of the in-service incident and discussed the service treatment records that were available.  The examiner noted consideration of the June 2012 private physician's letter.  Following examination, the examiner concluded that it was less likely than not that the Veteran's right nephrectomy was caused by or the result of the in-service injury.  The rationale was that the Veteran landed on his feet following the fall from the plane and did not report any injury to the abdomen or flank areas.  Hospitalization records did not include complaints of abdomen or flank pain and there was no report of any trauma to the kidneys at the time of admission.  Urinalysis at the time of hospital admission was essentially negative, without gross or microscopic hematuria.  Private records from the time of the nephrectomy were unavailable, which could assist in determining the actual cause of the kidney problems.  Finally, while rapid deceleration could cause blunt renal trauma, the trauma would manifest with some immediate signs and symptoms and there were no such signs or symptoms in this case.  

The Veteran was afforded another VA examination in August 2015.  The examiner noted that the Veteran had his right kidney removed in 1974.  The Veteran reported that he had developed headaches and high blood pressure in about 1970.  X-rays showed an abnormally large right kidney and it was removed.  It was believed that he had a tumor before the operation, but afterwards the Veteran was told it was a cyst.  The Veteran ultimately developed chronic disease in the left kidney from the much later onset of diabetes.  Following examination, the examiner concluded that it was less likely than not that the Veteran developed a pressor right kidney from his 20 foot fall from a grounded trainer plane upright onto his feet.  The rationale was that scant medical service notes from the hospital stay for his feet indicated no history of a kidney or other injury except that his feet were markedly flat prior to induction one month prior to the injury and he was separated from service.  A urinalysis showed no blood.  It was more likely that the pressor kidney was the result of a developmental cyst condition that was unrelated to service.

In addition, during his Board hearing the Veteran stated that he had surgery on the kidney in approximately 1973 to remove a ganglion cyst.  The Veteran's treating physician indicated that the cyst had formed due to trauma.  The kidney pain started to develop several years after separation from service and increased until the 1973 surgery.  

Thus, the Veteran has a current disability of the kidney.  The relevant question, therefore, is whether such disability was incurred in or is otherwise related to his service, including the reported 1956 accident.  The Board concludes it is not.

In reaching that conclusion, the Board finds the opinions expressed in the June 2014 and August 2015 VA examination reports are the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Veteran, appropriate diagnostic testing, and a physical examination.  The examiners considered the evidence of record and concluded that the Veteran's kidney problems, including nephrectomy, were not due to his in-service trauma.  The June 2014 examiner specifically noted that while rapid deceleration could cause blunt renal trauma, the trauma would manifest with some immediate signs and symptoms and there were no such signs or symptoms in this case.  A complete rationale for the opinions was provided.  

By contrast, the June 2012 private physician's report is clearly speculative in nature and cannot serve as a basis for granting entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).

The Board has considered the Veteran's reports that a private treating physician or physicians had told him that his cyst was due to his in-service trauma.  To the extent that the Veteran is competent to report such a rationale, given that the opinions are not substantiated by any rationale, the Board finds the VA examination reports of record to be of significantly greater probative value, as they were based on a complete review of the evidence of record (including the Veteran's lay statements) and examination of the Veteran and that the examination reports included a complete rationale for the opinions reached.

As to the online article from "Medical News Today" referenced by the Veteran's attorney representative in the NOD and during the Board hearing, the article indicates only that among the causes of cysts was "impact injury that breaks a vessel."  The Board also recognizes the medical evidence suggests that ganglion cysts may be caused by trauma to the organ.  The Board acknowledges that trauma to the kidney is a possible cause of a cyst; however, there is no definitive evidence in this case that such was the actual cause of the Veteran's right kidney cyst and, as discussed above, there are definitive medical opinions to the contrary.  As such, the Board finds the article of limited probative value.

The Board has considered the general contentions of the Veteran and his wife that his kidney disabilities are the result of a 1956 in-service fall.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's and his wife's assertions in that regard are entitled to some probative weight.  Again, although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, the etiology of kidney problems that resulted in removal of the kidney, falls outside the realm of common knowledge of a lay person.  In light of the foregoing, the Board affords the June 2014 and August 2015 VA examiners' conclusions significantly greater probative weight.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Earlier Effective Date, to Include CUE

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2015).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).

The Veteran originally filed a claim for entitlement to service connection for a "foot condition" in May 2002.  The claim was denied in a February 2003 rating decision.  The Veteran was properly notified of the decision and of his appellate rights in February 2003 and did not timely appeal or submit new and material evidence within one year.  In December 2009, the Veteran filed a petition to "reopen" his claim for service connection based on the provision of new and material evidence.  Entitlement to service connection for bilateral pes planus was ultimately granted in a June 2010 rating decision, assigning an effective date for each disability of December 29, 2009, the date of his claim to reopen. 

The Veteran claims that the effective date for the grant of service connection for bilateral pes planus should date back to May 2002 when he filed his original claim for foot problems.  The Veteran contended in his June 2010 notice of disagreement that, "VA did not advise me in 2003 of the alternative methods of proof available in the absence of my service medical records.  This was in violation of the VA's duties under the Veterans Claims Assistance Act of 2000.  An insufficient investigation was done at the time and insufficient assistance was given me in pursuing my claim."  

Again, the Veteran did file a bilateral foot claim in May 2002, but the February 2003 rating decision denying the claim was not appealed and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997). 

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005). 

In this case, there is no claim or contention that there was an unadjudicated implied claim that could form the basis of an earlier effective date.  As noted, the sole basis for the claim is that the Veteran contends VA failed to adequately inform him of alternative methods of establishing entitlement to service connection at the time of the February 2003 rating decision.

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claim for his bilateral foot disability was received December 29, 2009, which is the current effective date for his service-connected bilateral pes planus. 

The Veteran does not dispute that he failed to appeal the past rating decision.  Rather, as noted above, he argues the previous adjudication improperly denied his claim and failed to inform him of the alternative methods to demonstrating entitlement.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015). 

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

Again, the Veteran filed for a "foot condition" in March 2002.  That claim was denied in a February 2003 rating decision and the Veteran was informed at that time.  He does not contend that he did not receive notice and there is no allegation that he submitted a timely notice of disagreement or other indication of dissatisfaction with the February 2003 rating decision.  As such, the sole basis for establishing entitlement to an earlier effective date would be based on whether there was CUE in the February 2003 rating decision in the RO's failure to adequately inform him of alternative methods to establish entitlement to service connection in light of his missing service treatment records.  Even had VA failed to adequately inform the Veteran of alternative methods of establishing entitlement to service connection, a breach of the duties to notify and assist cannot constitute CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The Veteran has made no other argument regarding his claim for entitlement to an earlier effective date for the grant of entitlement to service connection for bilateral pes planus.

In summary, there is no allegation that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its February 2003 rating decision and, therefore, his motion for revision of that decision must be denied.  In addition, and as discussed in greater detail above, the preponderance of the evidence is otherwise against the assignment of an effective date prior to December 29, 2009, for entitlement to service connection for bilateral pes planus.






















	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral hip condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a back condition is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an effective date prior to December 29, 2009, for the grant of entitlement to service connection for bilateral pes planus, to include whether there was clear and unmistakable error in a February 2003 rating decision denying entitlement to service connection for a bilateral foot condition, is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran also contends that an increased initial rating is warranted for his bilateral pes planus disability and that he warrants entitlement to a TDIU.  The Board concludes that a remand is necessary prior to adjudication of the claims.

In that regard, a March 2015 "Statement of Certifying Physician for Therapeutic Footwear" indicated that the Veteran had a foot deformity and poor circulation.  As  such, the Veteran would need custom-molded shoes and/or inserts.  An accompanying private treatment record noted that there were nonpalpable pedal pulses bilaterally with nonpitting edema.  There was decreased range of motion of the metacarpophalangeal joint.  Muscle strength and tone was normal.  Inspection and palpation of the bones, joints, and muscles was unremarkable, with no reports of pain or tenderness.  Neurological testing also was normal.  The assessment included pes planus, hallux limitus, plantar fascial fibromatosis, hammertoes, and edema.  

During his June 2016 Board hearing, by contrast, the Veteran described "fantastic pain" in his Achilles tendon on both feet.  The Veteran did not currently wear orthotics because in the past he had not found any that would fit him appropriately.  Custom orthotics had caused his feet to bleed.

Given the potentially contradictory nature of the treatment records documenting no tenderness in the lower extremities on palpation and the Veteran's statements of "fantastic pain" in the bilateral Achilles tendon area, as well as the fact that the last VA examination for the feet was in May 2013, the Board concludes that a remand is necessary to evaluate the current severity of the Veteran's service-connected bilateral pes planus disability.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the above-remanded issue, as any increased rating would necessarily impact the Veteran's entitlement to a TDIU.  As such, the TDIU claim must be remanded pending adjudication of the above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral pes planus disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner also is requested to document the effects of the Veteran's service-connected disability of the feet has on his occupational functioning.

2.  Thereafter, readjudicate the issues on appeal.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


